DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are moot in view of the Examiner’s Amendment shown below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Etan S. Chatlynne on Thursday February 25, 2021.  Amend the entire claim set dated 02/16/2021 as follows:
1. (Currently Amended) A method for a treatment of a patient comprising:
inserting an ablation catheter having an irrigated tip electrode mounted thereon into a renal artery of a patient wherein the renal artery has a wall defining a lumen, the irrigated tip electrode comprising a shell including a plurality of fluid ports and an internal member including a fluid inlet having an inlet aspect ratio greater than 1.0, wherein the irrigated tip electrode has a diffusion ratio of less than 2.0;

irrigating at least the portion of the wall with a cooling fluid that exits the plurality of fluid ports; and
ablating a renal nerve of the renal artery.
	2. (Currently Amended) The method of claim 1, wherein the step of heating the portion of the wall of the lumen of the renal artery includes providing the irrigated tip electrode with a wattage that ranges from 30 watts to 50 watts and the step of irrigating at least the portion of the wall with the cooling fluid includes flowing the cooling fluid at a flow rate that equals 

3. (Currently Amended) The method of claim 1, wherein a wattage is less than or equal to 30 watts and a flow rate is less than or equal to 

4. (Currently Amended) The method of claim 1, wherein the plurality of fluid ports includes 

5. (Original) The method of claim 1, wherein a temperature of the cooling fluid is less than a body temperature of the patient.

6. (Cancelled)

7. (Original) The method of claim 1, wherein the cooling fluid comprises saline.

8. (Original) The method of claim 1, wherein heating a portion of the wall of the lumen of the renal artery comprises using radio frequency energy.

9. (Previously Amended) The method of claim 1, further comprising:
stimulating a portion of the wall of the lumen of the renal artery at a frequency greater than 20 KHz;
monitoring a blood pressure of the patient; and
identifying a location of the wall of the lumen of the renal artery where the stimulation causes a decrease in the blood pressure of the patient, thereby indicating the presence of the renal nerve near the location.

10. (Currently Amended) The method of claim 9, wherein the ablating step comprises ablating tissue proximate to the location of the wall of the lumen.

11. (Original) The method of claim 10, wherein the ablation catheter is moved to a second location and the steps of stimulating, monitoring, identifying and ablating are repeated.

12. (Cancelled)

of the lumen.

14. (Currently Amended) The method of claim 11, wherein the step of monitoring the blood pressure of the patient is performed before and after the step of stimulating the portion of the wall of the lumen.

15. (Previously Presented) The method of claim 11, further comprising:
re-stimulating the location to determine whether the stimulation decreases the blood pressure of the patient;
re-monitoring the blood pressure of the patient due to the re-stimulation; and
re-ablating the identified location.

16. (Original) The method of claim 15, further comprising repeating the steps of re-stimulating, remonitoring, and re-ablating, until the re-stimulating does not cause a decrease in the blood pressure.

17. (Previously Presented) The method of claim 1, in which the internal member comprises a plug member that includes the fluid inlet.

18. (Currently Amended) The method of claim 17, in which the inlet aspect ratio is defined as a ratio between a greater dimension of the fluid inlet and a lesser dimension of the of 0.061 inches to 

19. (Previously Presented) The method of claim 18, in which the internal member further comprises a baffle member.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed method of ablating a renal nerve of the renal artery using the claimed irrigating ablation catheter is not disclosed in the prior art and would not have been obvious to one having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON M IP/Examiner, Art Unit 3793